DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 15-23 and 28-34, drawn to an inhaler article.
Group II, claim(s) 15 and 24-27, drawn to an inhaler system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because even though the inventions of these groups require the technical feature of an inhaler article comprising a body extending along a longitudinal axis from a mouthpiece to a distal end, an endpiece element at the distal end, a capsule cavity defined within the body and extending along the longitudinal axis, a mouthpiece air channel extending from the capsule cavity to the mouthpiece end, a vortex tunnel between the endpiece element and the capsule cavity, the vortex tunnel having an air inlet and an air passageway extending from the air inlet to the capsule cavity, wherein the vortex tunnel has an outer diameter in contact with the inner diameter of the body and the air passageway of the vortex tunnel is defined by an inner diameter of the vortex tunnel, the inner diameter of the vortex tunnel being less than an inner diameter of the body, and a porous element , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zuber (WO 2017/109678).
Zuber discloses an inhaler article having a body extending along a longitudinal axis with a mouthpiece end (figure 2, reference numeral 112), a distal end (figure 2, reference numeral 114), and a capsule cavity within the body (figure 2, reference numeral 116). The distal end has a distal end cap (figure 2, reference numeral 120) with an air channel that is not parallel with the longitudinal axis (page 13, lines 1-9, figure 2, reference numeral 113), which is considered to meet the claim limitation of a vortex tunnel since it causes the capsule to rotate about its axis when air flows through inhaler article (page 5, lines 23-28). The diameter of the air channel is less than the article diameter, which is considered to meet the claim limitation of the inner diameter of the vortex tunnel being less than an inner diameter of the body, and the outside of the air channel touches the inside of the body, indicating that the outer diameter of the channel is in contact with the inner diameter of the body. It is evident that the air channel restricts air flow since it is narrow. The air flows through a capsule comprising nicotine particles and subsequently a porous support element before reaching the mouthpiece (page 13, lines 10-16, figure 2, reference numeral 140).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747